People v Jones (2019 NY Slip Op 09198)





People v Jones


2019 NY Slip Op 09198


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


1219 KA 18-00615

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLAQUILL JONES, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (John L. Michalski, A.J.), rendered December 19, 2017. The judgment convicted defendant upon a plea of guilty of attempted robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [4]), defendant contends that his waiver of the right to appeal was not knowingly, intelligently, and voluntarily entered. We reject that contention (see People v Bryant, 28 NY3d 1094, 1096 [2016]; People v Colon, 122 AD3d 1309, 1309 [4th Dept 2014], lv denied 25 NY3d 1200 [2015]). Defendant's valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see generally People v Lopez, 6 NY3d 248, 256 [2006]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court